DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claims 2 and 4-7 are objected to because of the following informalities:  
In claim 2 “the upper bridge arm comprises at least one power switch tube and a switching control end” should be changed to -- the upper bridge arm comprises at least one power switch tube and [[a]] one switching control end – since “switching control end” is recited in claim 1.  
In claim 4 “the upper bridge arm and the lower bridge arm respectively comprise at least one power switch tube, at least one diode in reverse parallel connection with the power switch tube, and a switching control end” should be changed to -- the upper bridge arm and the lower bridge arm respectively comprise at least one power switch tube, at least one diode in reverse parallel connection with the power switch tube, and [[a]] one switching control end– since “switching control end” is recited in claim 1. 
 In claim 5 “wherein the preset phase stagger rule is as follows: m phases that respectively correspond to the m unit control signals serving as m preset phases are staggered by 1/m switching cycle in sequence” should be changed to – wherein: m is an odd number; the preset phase stagger rule is as follows: m phases that respectively correspond to the m unit control signals serving as m preset phases are staggered by 1/m switching cycle in sequence – to clarify the preset phase stagger rule with m preset phases are staggered by 1/m switching cycle in sequence is only for when m is odd.
Claim 6 should be amended as indicated below since “switching control end” is recited in claim 1; and it is recited in claim 6 that the first and second upper bridge arms and first and second lower bridge arms include one switching control end.  

    PNG
    media_image1.png
    383
    753
    media_image1.png
    Greyscale

In claim 7 “wherein the preset phase stagger rule is as follows: m phases that respectively correspond to the m unit control signals serving as m preset phases are staggered by 1/m switching cycle in sequence” should be changed to – wherein: m is an odd number; the preset phase stagger rule is as follows: m phases that respectively correspond to the m unit control signals serving as m preset phases are staggered by 1/m switching cycle in sequence – to clarify the preset phase stagger rule with m preset phases are staggered by 1/m switching cycle in sequence is only for when m is odd.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 “a chopper that converts the constant voltage into a variable voltage based on a control signal … the control signal comprises m unit control signals that respectively correspond to the m chopping units and are formed according to a preset phase stagger rule; each of the unit control signals comprises w switching control signals that correspond to the w switching control ends in the corresponding chopping units…m is a positive integer of being not less than 2; and w is 1, 2 or 4.” is unclear. 
The specification discloses w=1 for figs 1-2, 13 and 20-21, where each chopper unit 21 includes one transistor (or thyristor as disclosed by applicant for the power switch tube 2111-see pg 24, last paragraph) having one switching control end 2110 (see fig 2 for example) corresponding to one amplified signal output end 521 of the amplifier 52 (fig 2, pg 27, lns 2-8).
Fig. 2 is disclosed as the control signal 511 includes m switching control signals, and does not discuss the control signal 511 including m unit control signals (see pg 26, last paragraph to pg 27, ln 1). Therefore is unclear how the control signal comprises m unit control signals when w is 1. 
The specification also discloses a similar control signal for figs 13 and 20-21 (pg 35, lns 7-13; & pg 67, 1st paragraph-discloses figs 20-22 variant of first embodiment of figs 1-2). Claims 2-20 are rejected since they depend on claim 1.
In claim 3 “the preset phase stagger rule is that phases of the m switching control signals are respectively staggered by 1/m switching cycle in sequence; or, m is an even number; and the preset phase stagger rule is that the phases of the m switching control signals are respectively staggered by 2/m switching cycle in sequence” is unclear. In claim 1 “w switching control signals” is recited. It is unclear if “m switching control signals” is referring to the w switching control signals of claim 1 or different switching control signals. 
In claim 11 “The shunt wound DC motor driving device according to claim 10, characterized in that, wherein w is equal to 1” is unclear. Claim 10 recites “m unit control signals”, which as discussed above for the 35 USC 112 rejection of claim 1, is not disclosed for embodiments where w=1.
Claim 13 recites the limitation “the m amplifier units” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 10, which claim 13 depends on, do not recite “m amplifier units”. It appears that claim 13 should be dependent on claims 11 or 12 since both claims recite “the m amplifier units”.

Allowable Subject Matter
Claim 1, and its dependent claims 2-20, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. There is no prior art rejection for claims 1-20.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834